Judgment unanimously affirmed. Memorandum: Appellant challenges his conviction following his plea of guilty to assault' in the second *584degree, claiming that Onondaga County Court' lacked jurisdiction over .him because’of the original jurisdiction of Family Court (N. Y. Const., art. VI, § 13). Appellant was arrested on November 11, 1970 and charged with second degree assault for a beating he administered to his 10-year-old stepdaughter.He. was arraigned in -Justice Court in'the Town of'Clay the following day. The records of that' court reveal that.it thereupon transferred the. proceeding to the Onondaga County Family Court (Family Ct, Act. § 813). On its' own •motion and upon'.-the"-papers before it, Family Court, a week, later, on November 19, 1970, transferred the case back to Justice. Court upon a: finding that its own processes “aré inappropriate for the adjudication, of- the.matter” (Family Ct. Act. § 816, subd; [a]). The records before us •'indicate ' that defendant and his trial counsel' (riot- the same- as counsel on this appeal) were advised at .the trine of the transfer to Family-Court and again after the case. was returned, from Family -Court -to 'Criminal Court'.' ■ From the. trine of the return of the case by Family Court to Justice Court in Noveiriber, 1970 to appellant’s guilty plea on March 31, 1971 ovér four months elapsed. - During, that interval, appellant, having been' previously .adviséd,' could have moved before Family Court and requested.it to-reconsider .the transfer of this matter .to' Criminal Court (Family Ct. Act, § 816, subd: [b]). Under these circumstances, therefore, we find no merit to appellant’s contention-respecting County ' Court’s lack of • jurisdiction over him. It should be noted, however, that the defendant was entitled to notice of the Family-Court action in transferring his case back to the Criminal Court. ■ Such notice to appellant wás' required since ■ he had the right to challenge the Family Court transfer order either by way of motion (Family Ct. Act, § 816, subd. [b]) or directly by appeal (Family Ct. Act, § 1112). The transfer order being a final order was appealable (People v. Johnson, 20 N Y 2d 220; People v. Gemmill, 34 A D 2d 177, 180). Finally, we. find no reason to disturb the exercise of the trial court’s discretion in the sentence imposed upon the reduced plea. (Appeal from judgment of Onondaga County Court convicting defendant of assault, second degree.) Present— Goldman, P. J., Marsh, Moule, Cardamone and Henry, JJ. .